Title: From George Washington to Brigadier General James Mitchell Varnum, 3 April 1777
From: Washington, George
To: Varnum, James Mitchell



Sir
Head quarters Morris Town. 3d April 1777

Not having been favoured with an Answer to my letter to you on the 3d Ulto I flattered myself that the Order it contained “that you would have innoculated all the Recruits of the two Regiments to be raised by Rhode Island as fast as they inlisted,” had been executed. But a letter from Governor Cook dated the 18th Ulto informs me that You are taking Methods to have the Regiments innoculated as early as possible; And what is still worse, General Spencer on the 26th writes me that the first Class of Continental Officers of Rhode Island are about leaving the pest house for the small pox, the Soldiers will soon begin to take the Infection—Genl Varnum has been preparing Hospitals several days for that business.
The Troops here that were innoculated the begining of March are recovered & in the field; & had that dispatch & attention been used in Rhode Island which was necessary to the good of the service, your Recruits must have been as ready—With every Inclination immaginable to overlook Omissions, I can’t find a good Excuse for this Delay—Such dilatoriness must increase our difficulties—I am therefore under the necessity of ordering you to march immediately to Peck’s kill & let me know it, bringing on with you under proper officers, all the Recruits of yr State that have had the small pox & leaving behind a sufficiency of good ones under one of the Field Officers to superintend the recruiting business & have a watchful Eye over the small pox Hospitals; Give these Officers peremptory orders to forego every species of Indulgence & apply themselves to this important business—Let a subaltern or two bring on every small Detachment as fast as they recover, & let the others be employed in recruiting; the Recruits must be instantly innoculated—Please to let the Officers, whom you leave behind, know That I shall mark their Conduct & reward them as they deserve.
